Title: New York Ratifying Convention. Remarks (Melancton Smith’s Version), [20 June 1788]
From: Smith, Melancton,Hamilton, Alexander
To: 


[Poughkeepsie, New York, June 20, 1788]
Mr. Hamilton.
The Govt. is to be rejected if bad.
Not call reasoning, declamation.
Radical defect of the Constitution is, that it operates upon individuals not on States. This proved from experience.
In the war, patriotism operd. in the room of goverment—
On record by Resolutions of both the principle admitted.
Several States will be delinqt. at the same time, and therefore will not coerce.
Suppose one State, Massa.

They wd. associate with other States.
Suppose it could be executed.
The View of execug. by war, is unreasonable & destructive of all govt—will fall on the Innocent & guilty alike.
No way to remedy it for its but to make ye. goverment oper. on Individuals instead of.
Despotism where the powers are concentered, in one body whether or elective.
The Convention therefore, found it necessary to divide ye. powers.
The Idea given by us of the ancient Leagues partial.
The Amphyctionic council ye first, much like ours, but supplanted by reason, of the differen[c]e among their members.
Holland sometimes uses force by being ye principle one.
She is kept together by the force of the pressure of surrdg. Nations.
By the influence of the Stadtholder, who is heridy. & commands an Army of 40.000.
The Germanic confederacy mistated—it has a diet constantly at war.
Lycean confederacy & the Achæan League, carried home their Laws to the individs.
The Gentlemen have not accurately considered.
It is not said, yt because they were destroyed, therefore they are bad.
The arrangement of the system of ye Convt. proper.
Preliminary observs.
The natural situation of the country divides into navigating the Middle & East
The nonnavig. South
Great States
small States
Two objects pursued
The navigating insisted on no restraints on navig.
The others insisted upon ⅔.
The small states, refused to yield to equal repre.
The large contended for it so a contest for power.
Compromise upon the apportionment of represent. or else relinquished doing any thing.
A further reason was Œconomy.
Connect. & Newhampshire again it.

Compromise necessary.
Strong reasons for compromise.
Impropriety of equal Repr. as applied to States not reasoning.
S. States
Never would come on any other principles.
It is just
1. They have pecul. advts. of produce—would give some advantages in treaty—Tobacco—Indigo—Rice—being valuable.
Taxation and represent. go together.
The best writers say property and persons. should be compd.
Why should they not be represented according to their property.
A Number of persons are not represented, in your own State Governments.
1st. The clause by obvious construction, fixes ye Represenn.
There will be 100, in three years—they can never decrease but may increase.
It is proper it should be in discretion.
Some difficulty to get persons to go—the more numerous the more difficult.
What is the number necessary?


in Mass.
300

in S. Carolina
100


NY
65.


A very numerous incorut.
less numerous more corut.
The number not easily combd.
or corruption
This secure.
must increase by N States
Vermont must be ind.
Kentucky
Franklin
Western States
The true spirit they shall be increased.



100 members
3 Years

10 [years]
130 do.



25 [years]
250 do



Experience alone will teach what is proper.



  The Interest of large States ⟨will⟩ increase it.
  Mass.
  NY.
  ⟨–⟩



⟨–⟩
⟨–⟩

All large and new States.
No doubt they will increase their numbers.
Tyrany cannot be immediately estabd. it is visionary.
Adequate safe as present
